Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25th, 2022, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “fine” in describing the claimed embossed shape (i.e., the embossed shape being a shape having unevenness of fine grooves on a surface of the film”. The scope of the term “fine” is unclear, and the present specification does not define the term “fine”. The term “fine” appears once in the present specification, without any discussion as to its intended scope. Applicant further provides multiple varying definitions of the claimed structure, and it is not clear if the term “fine” is limited to one of the recited definitions (and if so, which definition). In the interest of compact prosecution, the claim will be interpreted as reciting grooves.
Claims 2-11 are rejected as indefinite due to dependence on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2012/0114892 A1) in view of Kim et al (US 2010/0310887 A1), Trpkovski (US 2009/0123694 A1), and Sawatari et al (WO2008029766A1). Sawatari et al is read from an accompanying English machine translation which has been placed in the Application file.
With regards to claim 1, Jung discloses an exterior film for home appliance such as a refrigerator (para. [0001]-[0002] and [0016]), the exterior film being attached to a substrate 100 made of a material such as transparent glass (Fig. 9; para. [0024], [0028], and [0037]), and the exterior film comprising, laminated in order from the transparent glass substrate to which it is applied, a main film adhesive portion 220 (adhesive layer A) and a main film portion 210 comprising a resin (resin film layer B) (Fig. 9; para. [0037]-[0041]). The main film portion 120 is printed with colors or patterns to be shown to the outside (i.e., a printed layer C is formed) (para. [0029] and [0033]). Further, a coating layer is applied to the print layer for protection at either the upper surface or the lower surface of the main film 210 (i.e., a coating layer D is applied to the printed layer C) (para. [0039]). As the coating is intended to protect a print layer on either an upper or a lower surface of the main film, the order “adhesive layer A – resin film layer B – printed layer C – coating layer D” is one of the two embodiments contemplated by Jung (para. [0039]). Modification of the structure detailed in Figure 9 of Jung to form the above described structure would have been obvious to a person of ordinary skill, since Jung expressly instructs a person of ordinary skill to apply the combination of the printed layer and coating layer to any of the upper or lower surfaces of the main film portion 210 (see above discussion).
Jung does not appear to disclose the printed layer as comprising a pigment. Jung does not appear to disclose each of the layers B, C, and D as having an embossed shape, the coating D having an embossed shape on a surface side thereof on the side facing the printed layer C. Jung does not appear to disclose the adhesive layer A as a transparent pressure-sensitive adhesive layer. Jung does not appear to disclose each of the layers A, B, and D as transparent layers.
Kim discloses a decoration panel for home appliance comprising a print layer containing white pigments (Kim: abstract; para. [0008] and [0041]). Kim notes that although tempered glass substrates are often used with respect to an appliance, glass having a green color may be used instead for the purposes of cost reduction (Kim: para. [0007] and [0008]). However, concealment of the green color produced by such a glass substrate may be desired (for reference, the decorative sheet of Jung is placed on a type of tempered glass) (Kim: para. [0041]-[0043]). The print layer of Kim made of white pigment provides a high level of light reflection, thus enabling the green color produced by the glass substrate to be concealed. Jung and Kim are analogous art in that they are related to the same field of endeavor of decorative coverings for appliances. One of ordinary skill in the art would have found it obvious to have selected a pigment (in particular a white pigment) for the print layer of Jung, in order to enable selection of a green glass material for the glass substrate of Jung (i.e., a cheaper type of glass), thereby reducing the manufacturing costs of the appliance of Jung (Kim: para. [0007] and [0008]). However, Kim further teaches that various colors and patterns are desired with respect to a decorative member, and one of ordinary skill in the art would have therefore found it obvious to have selected the pigment of Kim for the print layer material of Jung, in order to produce light reflection, which is a desirable decorative effect, particularly to give a “deluxe” feeling (para. [0005]). One of ordinary skill would have also found it obvious to have included a pigment, as it improves the tinting strength of the ink (Kim: para. [0043]). Furthermore, one of ordinary skill in the art would have found it obvious to have selected aluminum flakes (i.e., powder) in order to provide a glittering appearance (Kim: para. [0035]).
Jung does not appear to disclose each of the layers B, C, and D as having an embossed shape, the film D having an embossed shape on a surface side thereof on the side facing the printed layer C. Jung does not appear to disclose the adhesive layer A as a transparent pressure-sensitive adhesive layer. Jung does not appear to disclose each of the layers A, B, and D as transparent layers.
Trpkovski discloses a multilayered sheet material, wherein each of the layers of the multilayered sheet material have an undulating shape (i.e., embossed shape) (Trpkovski: Fig. 16; para. [0083]-[0086]). Trpkovski discloses applying the sheet material to the exterior of an appliance, such as a refrigerator (Trpkovski: Fig. 5; para. [0054]-[0055]). The film of Jung and the multilayered sheet of Trpkovski are both made of polymer (Jung: para. [0042]; Trpkovski: para. [0040]). Jung, Kim, and Trpkovski are concerned with the decorative function or visual appearance of laminates for covering refrigerators (Jung: para. [0004]-[0007]; Trpkovski: para. [0043]). Jung, Kim, and Trpkovski are analogous art in that they are related to the same field of endeavor of multilayered sheet materials for providing the desired appearance to a refrigerator. One of ordinary skill in the art would have found it obvious to have applied the embossed shape of Trpkovski to the layers B, C, and D of the exterior film of Jung, in order to provide a clean visual appearance which does not show fingerprints, and to improve the strength of the exterior film (Trpkovski: para. [0043] and [0064]). Furthermore, Trpkovski teaches that transparent plastic materials are known (Trpkovski: para. [0073]). As Jung does not comment as to whether or not the materials of layers B, C, and D are transparent, one of ordinary skill would have found it obvious to have selected a transparent resin material for each of the layers B, C, and D, as Trpkovski provides a finite number of solutions (i.e., Trpkovski teaches that the material generally allows at least some light to pass through, and therefore is either partially translucent or transparent) (Trpkovski: para. [0073]). However, one of ordinary skill would have found it obvious to have selected a transparent material, as the resulting light diffusion associated with the transparent material would result in fingerprints and smudges being less noticeable on the material (i.e., the sheet material must be transparent in order to diffuse light, and since light diffusion results in reduced visibility of smudges, one of ordinary skill would have selected a transparent material in order to reduce the degree to which smudges and fingerprints are noticeable) (Trpkovski: para. [0043]-[0044] and [0073]).
It is further noted that the phrase “the embossed shape being a shape having unevenness of fine grooves on a surface of the film” constitutes product-by-process language. Product claims are not limited to the material performance by the recited steps, but rather, only the structure implied. See MPEP 2113. In the present case, the present language limits the claim to having a shape with unevenness of fine grooves on a surface of the film”. The shape of the film of Trpkovski constitutes such a structure, as it is depicted as having an undulating pattern, the undulating pattern being formed on (i.e., present on) a surface of the film (Trpkovski: Fig. 3).
Jung, Kim, and Trpkovski do not appear to disclose the adhesive layer A as a pressure-sensitive adhesive layer.
Sawatari discloses an appliance comprising a pressure sensitive adhesive layer which adheres an optical film to a display glass. Although Sawatari discloses a specific composition for the pressure sensitive adhesive layer, Sawatari notes that a laminate comprising an optical film / pressure-sensitive adhesive layer / glass layer of adherent body is more generally known in the art. The pressure sensitive adhesive enables removal of the optical film from the appliance glass layer in the event that a defect is found (i.e., unlike other adhesives, pressure sensitive adhesives may be “reworked,” or removed and reapplied in the event of a failed application). Jung, Kim, Trpkovski, and Sawatari are analogous art in that they are related to the same field of endeavor of optical laminates applied to glass surfaces of appliances. One of ordinary skill in the art would have found it obvious to have selected the transparent pressure sensitive adhesive material taught by Sawatari for the adhesive layer of Jung, Kim, and Trpkovski, as a pressure sensitive adhesive would enable the application of the exterior film of Jung, Kim, and Trpkovski to be reworked, and furthermore to provide an adhesive layer which does not have impaired function at high temperatures, pressures, and humidifies.
With regards to the phrase “wherein the entire transparent resin film (B) has a thickness of 20 microns or more and 200 microns or less, provided that the thickness is determined for the transparent resin film (B) that has not been embossed”, it is noted that the use of the phrase “not embossed” in the present specification describes the thickness of the transparent resin film (B) prior to embossing. In other words, the claim is directed to a material which will later become the transparent resin film (B). The claim does not preclude operations which increase or decrease the thickness of the material before becoming embossed, and the claim does not recite a final thickness for the produced transparent resin film (B). Therefore, the claim essentially recites a thickness that is not present in the claimed product, and does not necessarily indicate a final thickness in the claimed product, and the recited phrase is not seen as structurally limiting.
	With regards to claim 2, in addition to a coating on a lower surface of the film (i.e., forming a layer D opposite the upper surface of the film which has the adhesive layer 220), Jung discloses the inclusion of a coating layer on an upper surface of the film (i.e., between the adhesive layer and the main film, thereby forming a layer E). One of ordinary skill in the art would have found it obvious to have formed the additional layer E from a transparent resin, and to have given the additional layer E an embossed shape, in order to improve the strength of the film, and provide a light diffusion effect, which makes fingerprints and smudges less noticeable (Trpkovski: para. [0043]-[0044] and [0073]).
	With regards to claim 3, the pressure sensitive adhesive material taught by Sawatari comprises an acrylic polymer having a glass transition temperature of -60C to 0C, which overlaps the claimed range of -50C to -25C (Sawatari: claim 1). Sawatari discloses the inclusion of 0.01 to 2 parts by weight silane coupling agent having an epoxy group per 100 parts of acrylic polymer, which overlaps the claimed range of 0.01 to 3 parts by weight silane coupling agent per 100 parts of polymer (Sawatari: para. [0063]-[0064]). Sawatari discloses the inclusion of 0.01 to 8 parts by weight of an epoxy curing agent containing two epoxy groups (i.e., in this case, bisphenol A-epoxychlorohydrin) per 100 parts of acrylic polymer, which overlaps the claimed range of 0.01 to 0.09 parts per 100 parts polymer (Sawatari: para. [0058]-[0059]). Sawatari discloses the inclusion of 0.01 to 8 parts by weight of a metal chelate curing agent (i.e., metal chelates are organometallic compounds, and the listed metals in Sawatari are polyvalent) per 100 parts acrylic polymer, which overlaps the claimed range of 0.01 to 0.5 parts per 100 parts polymer (Sawatari: para. [0058] and [0061]). One of ordinary skill in the art would have found it obvious to have selected from the above ranges of Sawatari, in order to improve the humidity and temperature resistance of the decorative sheet of the prior art. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness, absent evidence of criticality. See MPEP 2144.05.
	With regards to claims 4-6, the prior art discloses a refrigerator (i.e., an article) comprising the decorative sheet according to the present claims (See above discussion).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al in view of Kim, Trpkovski, and Sawatari et al as applied to claim 2 above, and in further view of Jones et al (WO9100306A1).
With regards to claims 7-9, Jung, Kim, Trpkovski, and Sawatari teach an exterior film as applied to claim 2 above (See above discussion). Jung, Kim, Trpkovski, and Sawatari do not appear to teach a face of the transparent resin layer (E) on the side facing the transparent pressure-sensitive adhesive layer (A) as being smooth, nor do Jung, Kim, Trpkovski, and Sawatari appear to teach forming the transparent resin layer (E) from an amorphous or low crystalline aromatic polyester-based resin.
Jones discloses a smooth polymer coating, the smooth polymer coating comprising an amorphous polyester formed from alicyclic-aromatic glycols (i.e., the material of Jones comprises an amorphous aromatic polyester-based resin) (Jones: page 1, lines 5-20; page 5, lines 5-27). Jones discloses use of the coating with respect to appliances in order to provide a glossy surface texture having improved impact strength, hardness, and chemical resistance (Jones: page 2, lines 12-29). Jung, Kim, Trpkovski, Sawatari, and Jones are analogous art in that they are related to the same field of endeavor of coverings for appliances. One of ordinary skill in the art would have found it obvious to have selected the coating disclosed in Jones for the coating layers of Jung, Kim, Trpkovski, and Sawatari (i.e., includes resin layer (E)), thereby resulting in a resin layer (E) which comprises a amorphous aromatic polyester-based resin provides and provides a smooth surface with respect to the pressure-sensitive adhesive layer (A), in order to increase the impact strength, hardness, and chemical resistance of the exterior film of Jung, Kim, Trpkovski, and Sawatari (Jones: page 2, lines 12-29).
Furthermore, the polymer of Jones is substantially identical in composition to the polymer of the claimed invention, and therefore it is expected to possess the properties of present claims 8-9. Furthermore, the fact that the polymer of Jones is amorphous, and the melting curve is indicative of an amorphous polymer, would lead one of ordinary skill to conclude that the polymer of Jones meets the properties of present claims 8-9 (i.e., the melting curve of the claims is used to confirm that the polymer is amorphous or low-crystalline, and therefore an amorphous or low-crystalline polymer should produce a melting curve according to the claims).
With regards to claim 10, Jones teaches a thickness for the coating layer (i.e., resin layer (E)) of 200 to 500 microns (Jones: page 12, lines 5-28). One of ordinary skill in the art would have selected from the thickness range of Jones for the thickness of the coating layer, in order to improve the toughness of the exterior film (Jones: page 12, lines 5-28). The range of Jones overlaps the claimed range of 20 to 250 microns, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al in view of Kim, Trpkovski, and Sawatari et al as applied to claim 3 above, and in further view of Messana et al (US 2009/0281335 A1).
With regards to claim 11, Jung, Kim, Trpkovski, and Sawatari teach an exterior film as applied to claim 3 above (See above discussion). Although the pressure-sensitive adhesive layer comprises a defined amount of a compound having two or more epoxy groups in one molecule thereof, the prior art does not appear to disclose an epoxy resin curing accelerator in an amount such that 1 to 200 parts by mass of curing accelerator is present per 100 parts by mass of the compound having two or more epoxy groups in one molecule thereof.
Messana discloses a latent catalyst (i.e., epoxy curing rate accelerator) for use in epoxy compositions found in the field of electronic appliances (Messana: para. [0001] and [0003]). Messana teaches that an exemplary epoxy composition comprises 0.01 to 10% by weight of the latent catalyst, comparted to Sawatari’s teaching of 0.01 to 8 parts by weight of a compound having two or more epoxy groups per 100 parts of the entire composition (Messana: para. [0104]; Sawatari: para. [0058]-[0059]). Messana, Jung, Kim, Trpkovski, and Sawatari are analogous art in that they are related to the same field of endeavor of coverings for appliances. One of ordinary skill in the art would have found it obvious to have incorporated the curing accelerator of Messana in the composition of Jung, Kim, Trpkovski, and Sawatari, and to have selected from the range of Messana for the amount of curing accelerator, in order to improve the curability, flowability, and storability of the exterior film of Jung, Kim, Trpkovski, and Sawatari (Messana: para. [0104]). Based on the proportions of Messana and Sawatari, there exists between 0.00125 and 1000 parts by weight accelerator per 100 parts of compound having two or more epoxy groups (i.e., 0.01/8 = 0.00125, and 10 / 0.01 = 1000). This range overlaps the claimed range of 1 to 200 parts by weight accelerator per compound having two or more epoxy groups, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.

Response to Arguments
Several of Applicant’s arguments have been fully considered, and they are found persuasive. Jung alone does not anticipate or obviate the limitation “the entire transparent resin film layer (B) has an embossed shape, the embossed shape being a shape having unevenness of fine grooves on a surface of the film”. However, new grounds of rejection are made with the existing Trpkovski reference, as Trpkovski teaches an undulating pattern which fits the definition of “embossed shape” according to the present specification.
The remainder of Applicant’s arguments have been considered, but they are not found persuasive.
Applicant argues that the claimed embossing process results in a thickness of more than 0 (zero) microns. Applicant further argues that embossing does not include any operation of through-hole formation or cutting an object. Applicant cites to multiple dictionary definitions of “embossing” and “punching”. Applicant points to examples of the embossing process in references filed in the present specification. Applicant argues that “typical examples of the embosses shape include continuous or discontinuous grooves”, and Applicant further describes examples of embossed shapes. Applicant argues that the embossed shape is not limited, but Applicant then describes examples of ten-point average roughness (Rz) values for the embossed shape. Applicant presents multiple, conflicting descriptions of what is meant by “embossed shape”, but regardless, the Examiner disagrees with Applicant’s assertions, as they do not match the definition of “embossed shape” already provided for in the present specification. Paragraph [0058] of the Present Specification PGPub states that “[t]he term “embossed shape” means a shape formed on a surface of a specific film or layer by embossing or a transferred shape formed on a surface of a film or a layer by deformation in accordance with a shape formed on a surface or another specific film or layer by embossing”, and therefore, the claims are given this interpretation.
Applicant argues that Jung requires a film having cut portions, and therefore, it would have been impossible to arrive at the claimed invention. This argument is not found persuasive as cutting and embossing steps are not mutually exclusive. That the film of Jung is cut at a later stage does not prevent it from being embossed prior to cutting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783